DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on March 14, 2022, Applicant amended claims 1, 2, and 48.
Applicant added new claim 49.
In the non-final rejection of December 17, 2021, Examiner rejected claims 1, 2, 4, 5, 7, 8, 10, 11, and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, 13, and 14 of U.S. Patent No. 8,048,023 in view of Liu (US 6,736,792).
	Examiner rejected claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 13, and 14 of U.S. Patent No. 8,048,023 and Liu, as applied to claim 2 above, and further in view of Kronenberg (US 2,078,180).
	Examiner rejected claim 48 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 8,048,023 and Liu, as applied to claim 1 above, and further in view of Drinan et al (US 6,907,879).
	The terminal disclaimer filed on March 14, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,048,023 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Rejections are withdrawn.
Currently, claims 1, 2, 4-8, 10, 11, 17, 48, and 49 are under examination.

Claim Objections
Claim 49 is objected to because of the following informalities:  
	In regards to claim 49, line 3, “the saline solution” should be changed to “the saline solution.”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 6, 7, 10, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Choi (KR 1020030044649).
In regards to claim 1, Choi teaches a nasal irrigation device (Figures 1-16) comprising: 
a source of saline solution (saline solution reservoir [140])
an effluent receptacle (rhinorrhea reservoir [150])
a nasal interface (nozzle mechanism [160]) for engaging a device user's first and second nostrils with first and second nozzles (air ejection holder [162] and suction tip [173])
wherein the nasal interface is disposed above the effluent receptacle (Figure 11) 
a powered pressure source (diaphragm pumps [50][50]) for forming a negative relative pressure in the effluent receptacle (page 13, 3rd paragraph in English)
a fluid passageway (Figure 3) to communicate the source of saline solution with the effluent receptacle through first and second fluid conduits (fluid ejection holder [166] and tip holder [172]) and a nasal cavity of the user (Figures 15-16) wherein the first and second nozzles are respectively mounted to the first and second fluid conduits (Figure 3) and wherein a flow of the saline solution into the fluid passageway and the nasal cavity is effected by the negative relative pressure (Figures 15-16)(page 13, 3rd paragraph in English)
In regards to claim 2, Choi teaches wherein the powered pressure source comprises a pump assembly [50][50].
In regards to claim 4, Choi teaches wherein the pump assembly is battery powered (battery [B][T]).
In regards to claim 6, Choi teaches wherein a vacuum conduit (suction fumarole [82] and suction passage [151]) directs the negative relative pressure to the effluent receptacle from the pump assembly.
In regards to claim 7, Choi teaches wherein the source of saline solution and the effluent receptacle are selectively separable from the device (Figure 12).
In regards to claim 10, Choi teaches wherein the nasal interface is selectively removable (Figure 12).
In regards to claim 11, Choi teaches wherein the nasal interface is adjustable to the device user’s anatomy (Figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi, as applied to claim 4 above, and further in view of Henniges (US 6,099,494).
In regards to claim 5, Choi teaches a battery [B][T] for powering the pump assembly; however, Choi is silent about whether the battery is rechargeable. Henniges teaches an irrigation device (Figures 13-17) including a rechargeable battery (power pack [222]) for powering a pump assembly (pump [24]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the battery, of the device of Choi, to be rechargeable, as taught by Henniges, as such may be more economical for repeatedly energizing the pump assembly than use-once, disposable batteries (column 2, lines 34-38). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi, as applied to claim 7 above, and further in view of Kronenberg (US 2,078,180).
In regards to claim 8, Choi is silent about wherein the source of saline solution and the effluent receptacle comprise an interchangeable cartridge. Kronenberg teaches a nasal irrigation device (Figure) wherein a source of solution (bottle [15]) and an effluent receptacle (bottle [22]) comprise an interchangeable cartridge, as they are quite similar bottles (page 2, column 2, lines 19-23). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the source of saline solution and the effluent receptacle, of the device of Choi, to comprise an interchangeable cartridge, as taught by Kronenberg, as such will allow for convenient mounting of the source of saline solution and the effluent receptacle in the device (page 2, column 2, lines 19-23).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi, as applied to claim 1 above, and further in view of Drinan et al (US 6,907,879).
	In regards to claim 17, Choi is silent about a pressure relief valve associated with the effluent receptacle. Drinan et al teaches a nasal irrigation device (Figures 1-2) comprising a pressure relief valve (check valve [27]) associated with an effluent receptacle (vacuum reservoir [23] and suction generator [26]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device, of Choi, with a pressure relief valve associated with the effluent receptacle, as taught by Drinan et al (Figures 1-2), as such will allow for air to escape therethrough in order to keep the effluent receptacle at atmospheric pressure for ready suction generation (column 10, lines 15-19).

Claims 48 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi, as applied to claim 1 above, and further in view of Liu (US 6,736,792).
	In regards to claim 49, Choi does not teach a pressure relief conduit and a pressure relief valve in communication with the source of saline solution, which permit air to replace the saline solution. Liu teaches a nasal irrigation device (Figures 6-7) comprising a pressure relief conduit
(labeled in Figure 6 below) and a pressure relief valve (labeled in Figure 6 below) in
communication with a source of saline solution (solution container [47]), which permit air to
replace the saline solution (column 6, lines 20-25). It would have been obvious to a person
having ordinary skill in the art at the time the invention was made to modify the device, of Choi, with a pressure relief conduit and a pressure relief valve, as taught by Liu, as such will only allow air to flow into the source of saline solution, which allows the source of saline solution to always have positive pressure to make it easier to pump out the saline solution from the source of saline solution (column 6, lines 20-25).

    PNG
    media_image1.png
    675
    572
    media_image1.png
    Greyscale

	In regards to claim 48, in the modified device of Choi and Liu, Choi teaches a housing that includes a top cover (locking cap [170]) and a lower housing wall (case [10]), the top cover including a source bottle opening (of locking cap [170] which receives saline solution reservoir [140], shown in Figure 11) for the source of saline solution; and wherein the powered pressure source is located within the housing (Figure 2). However, Choi does not teach wherein the fluid passageway is located within the housing, as Choi teaches wherein the fluid passageway is located within the source of saline solution and the effluent receptacle, wherein the source of saline solution and the effluent receptacle are attached to the lower housing wall [10] (Figure 3). But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the source of saline solution and the effluent receptacle, of the modified device of Choi and Liu, to be located within the lower housing wall of the housing, such that the fluid passageway located within the source of saline solution and the effluent receptacle would also be located within the lower housing wall of the housing, as such will protect the source of saline solution, the effluent receptacle, and the fluid passageway from tampering and degradation. Further, Choi does not teach a pressure relief conduit and a pressure relief valve; thus, Choi does not teach wherein the pressure relief conduit and the pressure relief valve are located within the housing. Liu teaches wherein the pressure relief conduit and the pressure relief valve are located within a housing (cap [48]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pressure relief conduit and the pressure relief valve, of the modified device of Choi and Liu, to be located within the housing, as taught by Liu, as such will protect the pressure relief conduit and the pressure relief valve from tampering and degradation.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783